IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY                      :   No. 2915 Disciplinary Docket No. 3
COUNSEL,                                    :
                Petitioner                  :   No. 41 DB 2022
                                            :
              v.                            :   Attorney Registration No. 19420
                                            :
                                            :   (Philadelphia)
CHARLES C. SHAINBERG,                       :
                                            :
                    Respondent              :




                                       ORDER



PER CURIAM

      AND NOW, this 13th day of October, 2022, upon consideration of the

Recommendation of the Three-Member Panel of the Disciplinary Board, the Joint Petition

in Support of Discipline on Consent is GRANTED, and Charles C. Shainberg is

suspended on consent from the Bar of this Commonwealth for a period of one year.

Respondent shall comply with all the provisions of Pa.R.D.E. 217 and pay costs to the

Disciplinary Board. See Pa.R.D.E. 208(g).